Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the first amplitude" and “the second amplitude” in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is not support in claim 5 nor claim 1 on which claim 5 depends for what the first and second amplitude are supposed to be referring to. For examination purposes, the claim will be interpreted as the first and second amplitudes in claim 5 are referring to the first and second amplitudes in claim 4.
Claim 16 recites the limitation "the first amplitude" and “the second amplitude” in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is not support in claim 2 nor claim 16 on which claim 20 depends for what the first and second amplitude are supposed to be referring to. For examination purposes, the claim will be interpreted as the first and second amplitudes in claim 20 are referring to the first and second amplitudes in claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagnier (US Patent No. 4,794,965).
Regarding claim 1, Lagnier teaches a tire (Col. 3, Line 13) comprising a tire tread (Fig. 1, Ref. Num. 1), a plurality of tread elements (Fig. 1, Ref. Num. 13) positioned circumferentially on a tread surface to comprise a tread pattern, a plurality of grooved provided between the plurality of tread elements (Fig. 1, Ref. Num. 21), and a sipe formed in at least one of the tread elements (Fig. 1, Ref. Num. 41), the sipe comprising a three-dimensional pattern (Fig. 2) having a first frequency of oscillation at a top end of the sipe (Fig. 3C, Ref. Num. λA, λB, λC) and a second frequency of oscillation at a bottom end of the sipe (Fig. 3C, Ref. Num. λD, λE, λF) where the first frequency of oscillation is different from the second frequency of oscillation. Lagnier teaches that the wavelength between the peaks of the sipe increase as the sipe depth increases (Col. 5, Lines 27-37), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom.

Regarding claim 3, Lagnier teaches that the three-dimensional sipe comprises a triangular pattern (Fig. 3C).
Regarding claim 4, Lagnier teaches that the sipe can have a first amplitude at the top of the sipe (Fig. 3B, Ref. Num. A, B, C, D) and a second amplitude at the bottom of the sipe (Fig. 3B, Ref. Num. E) where the first amplitude and the second amplitude are different (Col. 5, Lines 21-26).
Regarding claim 5, Lagnier teaches that the first amplitude is greater than the second amplitude (Fig. 3B; Col. 5, Lines 21-26).
Regarding claim 9, Lagnier teaches a tread pattern (Fig. 1, Ref. Num. 1) for a tire (Col. 3, Line 13) comprising a plurality of tread elements (Fig. 1, Ref. Num. 13) positioned circumferentially on a tread surface to comprise a tread pattern, a plurality of grooved provided between the plurality of tread elements (Fig. 1, Ref. Num. 21), and a sipe formed in at least one of the tread elements (Fig. 1, Ref. Num. 41), the sipe comprising a three-dimensional pattern (Fig. 2) having a first frequency of oscillation at a top end of the sipe (Fig. 3C, Ref. Num. λA, λB, λC) and a second frequency of oscillation at a bottom end of the sipe (Fig. 3C, Ref. Num. λD, λE, λF) where the first frequency of oscillation is different from the second frequency of oscillation. Lagnier teaches that the wavelength between the peaks of the sipe increase as the sipe depth increases (Col. 5, Lines 27-37), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom.
Regarding claim 10, Lagnier teaches that the wavelength between the peaks of the sipe increase as the sipe depth increases (Col. 5, Lines 27-37), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom.

Regarding claim 12, Lagnier teaches that the sipe can have a first amplitude at the top of the sipe (Fig. 3B, Ref. Num. A, B, C, D) and a second amplitude at the bottom of the sipe (Fig. 3B, Ref. Num. E) where the first amplitude and the second amplitude are different (Col. 5, Lines 21-26).
Regarding claim 13, Lagnier teaches that the first amplitude is greater than the second amplitude (Fig. 3B; Col. 5, Lines 21-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lagnier (US Patent No. 4,794,965).
Regarding claim 6, Lagnier teaches that the sipe has a depth of between 40% and 150% of the height of the tread elements (Col. 3, Lines 48-51). Lagnier does not expressly disclose a value of 60% to 
Regarding claim 7, Lagnier teaches that the sipe has a depth of between 40% and 150% of the height of the tread elements (Col. 3, Lines 48-51). Lagnier does not expressly disclose a value of greater than 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe depth as a percent of the height of the tread elements within the claimed range since Lagnier discloses the sipe depth as a percent of the height of the tread elements as between 40% and 150% (Col. 3, Lines 48-51), said range overlapping the claimed range.
Regarding claim 8, even though Lagnier does not specify that the tire is a pneumatic tire, it would have been obvious to one of ordinary skill in the art to make the tire a pneumatic tire as the tread pattern of Lagnier is for a road tire (Col. 1, Lines 9-12) for which pneumatic tires are overwhelmingly used.
Regarding claim 14, Lagnier teaches that the sipe has a depth of between 40% and 150% of the height of the tread elements (Col. 3, Lines 48-51). Lagnier does not expressly disclose a value of 60% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe depth as a percent of the height of the tread elements within the claimed range since Lagnier discloses the sipe depth as a percent of the height of the tread elements as between 40% and 150% (Col. 3, Lines 48-51), said range overlapping the claimed range.
Regarding claim 15, Lagnier teaches that the sipe has a depth of between 40% and 150% of the height of the tread elements (Col. 3, Lines 48-51). Lagnier does not expressly disclose a value of greater than 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe depth as a percent of the height of the tread elements within the claimed range since Lagnier .
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagnier (US Patent No. 4,794,965) in view of Iwamura (US 2003/0029537 A1).
Regarding claim 16, Lagnier teaches a tire tread (Fig. 1, Ref. Num. 1) comprising sipes formed in the tread (Fig. 1, Ref. Num. 41) with the sipes comprising a three-dimensional pattern (Fig. 2) having a first frequency of oscillation at a top end of the sipe (Fig. 3C, Ref. Num. λA, λB, λC) and a second frequency of oscillation at a bottom end of the sipe (Fig. 3C, Ref. Num. λD, λE, λF) where the first frequency of oscillation is different from the second frequency of oscillation. Lagnier teaches that the wavelength between the peaks of the sipe increase as the sipe depth increases (Col. 5, Lines 27-37), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom. However, Lagnier does not teach the method of forming the tire tread.
In an analogous art, Iwamura teaches a method for forming a tire tread with sipes (Fig. 1, Ref. Num. 4) using sipe blades (Fig. 7) on a tire mold (Para. [0037]) where the sipe blade has shape corresponding to the sipe (Para. [0038]). Iwamura also teaches that the tire tread is removed from the mold (Para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lagnier with Iwamura in order to form the tire tread with sipes with a varying frequency of oscillation using a tire tread mold with sipe blades in the same shape as the sipe. This is a known method of forming tire sipes and can help prevent the sipe blades from being deformed (Iwamura; Para. [0040]).
Regarding claim 17, Lagnier teaches that the wavelength between the peaks of the sipe increase as the sipe depth increases (Col. 5, Lines 27-37), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom.

Regarding claim 19, Lagnier teaches that the sipe can have a first amplitude at the top of the sipe (Fig. 3B, Ref. Num. A, B, C, D) and a second amplitude at the bottom of the sipe (Fig. 3B, Ref. Num. E) where the first amplitude and the second amplitude are different (Col. 5, Lines 21-26).
Regarding claim 20, Lagnier teaches that the first amplitude is greater than the second amplitude (Fig. 3B; Col. 5, Lines 21-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/               Primary Examiner, Art Unit 1749